Case: 20-1365    Document: 35 Page:
         Case 1:11-cv-10230-MLW     1 Date
                                Document 617Filed:
                                               Filed07/07/2020  Entry
                                                     07/07/20 Page 1 ofID:
                                                                         2 6350853




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 20-1365

 ARKANSAS TEACHER RETIREMENT SYSTEM, on Behalf of Itself and All Others Similarly
  Situated; JAMES PEHOUSHEK-STANGELAND; ANDOVER COMPANIES EMPLOYEE
                      SAVINGS AND PROFIT SHARING PLAN,

                                             Plaintiffs,

                                                  v.


    STATE STREET CORPORATION; STATE STREET BANK AND TRUST COMPANY;
                   STATE STREET GLOBAL MARKETS, LLC,

                                        Defendants.
                                  ---------------------------
                      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP,

                                    Interested Party - Appellant,

    LABATON SUCHAROW LLP; THORNTON LAW FIRM LLP; KELLER RORHBACK
            L.L.P.; MCTIGUE LAW LLP; ZUCKERMAN SPAEDER LLP,

                                   Interested Parties - Appellees.
                                       __________________

                                       ORDER OF COURT

                                        Entered: July 7, 2020

         This is an appeal from the February 27, 2020 Memorandum and Order of the district court
 concerning the conduct of certain law firms and modifying the previously-approved award of
 attorney fees. Upon review, it appears that this court may not have jurisdiction to consider the
 appeal because the order in question may not be final. 28 U.S.C. § 1291. Accordingly, the parties
 to the appeal are ordered to show cause within thirty days of the date of this order why this appeal
 should not be dismissed for lack of jurisdiction. The briefing schedule is stayed pending this
 court's receipt of responses.


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk
Case: 20-1365    Document: 35 Page:
         Case 1:11-cv-10230-MLW     2 Date
                                Document 617Filed:
                                               Filed07/07/2020  Entry
                                                     07/07/20 Page 2 ofID:
                                                                         2 6350853




 cc:
 Brian T. Kelly
 Beth E. Bookwalter
 Joan A. Lukey
 Catherine M. Campbell
 William Henry Paine
 Michael A. Lesser
 David J. Goldsmith
 Renee J. Bushey
 Garrett James Bradley
 Daniel W. Halston
 William F. Sinnott
 Stuart M. Glass
 Justin Joseph Wolosz
 Daniel P. Chiplock
 Steven E. Fineman
 Joshua Charles Honig Sharp
 Michael R. Smith
 Lynn Lincoln Sarko
 Anna St. John
 Jonathan D. Selbin
 Richard M. Heimann
 Evan R. Hoffman
 Robert L. Lieff
 Laura R. Gerber
 Theodore H. Frank
 Carl S. Kravitz
 J. Brian McTigue
 James A. Moore
 Elizabeth J. McEvoy
 Samuel Issacharoff
